                  Case 1:20-cr-00180-JPB Document 15 Filed 10/02/20 Page 1 of 4

                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF GEORGIA
                                     ATLANTA DIVISION

                                                          )
UNITED STATES OF AMERICA                                  )      JUDGMENT IN A CRIMINAL CASE
                                                          )
v.                                                               Case Number: 1:20-CR-180-JPB-1
                                                          )      USM Number: N/A
ARMOND LEE ADAMS                                          )
                                                          )      Lawanda N. Hodges
                                                          )      Defendant’s Attorney


THE DEFENDANT:

The defendant pleaded guilty to count 1 of the Information.

The defendant is adjudicated guilty of these offenses:

Title & Section                      Nature of Offense                             Offense Ended       Count

18 U.S.C. § 922(a)(6)                IMPORTING/MANUFACTURING February 2020                                1
                                     FIREARMS

The defendant is sentenced as provided in pages 2 through 4 of this judgment. The sentence is imposed pursuant
to the Sentencing Reform Act of 1984.

It is ordered that the defendant shall pay the assessment of $100.00 which shall be due immediately.

It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed
by this judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States
Attorney of material changes in economic circumstances.


                                                         October 1, 2020
                                                         Date of Imposition of Judgment


                                                         Signature of Judge

                                                         J. P. BOULEE, U. S. DISTRICT JUDGE
                                                         Name and Title of Judge
                                                          October 2, 2020
                                                         Date
                     Case 1:20-cr-00180-JPB Document 15 Filed 10/02/20 Page 2 of 4

DEFENDANT: ARMOND LEE ADAMS
CASE NUMBER: 1:20-CR-180-JPB-1                                                      Judgment -- Page 2 of 4


Judgment in a Criminal Case
Sheet 4 -- Probation

                                               PROBATION

You are hereby sentenced to probation for a term of: THREE (3) YEARS.




                                      MANDATORY CONDITIONS


1. You must not commit another federal, state or local crime.
2. You must not unlawfully possess a controlled substance.
3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within
   15 days of release from imprisonment and at least two periodic drug tests thereafter, as determined by the
   court.
4. You must cooperate in the collection of DNA as directed by the probation officer.
5. You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
6. If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this
   judgment.
7. You must notify the court of any material change in your economic circumstances that might affect your
   ability to pay restitution, fines, or special assessments.

You must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.
                      Case 1:20-cr-00180-JPB Document 15 Filed 10/02/20 Page 3 of 4

DEFENDANT: ARMOND LEE ADAMS
CASE NUMBER: 1:20-CR-180-JPB-1                                                                             Judgment -- Page 3 of 4

                                     STANDARD CONDITIONS OF SUPERVISION

As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

   1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the
         time you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different
         time frame.
   2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
         and when you must report to the probation officer, and you must report to the probation officer as instructed.
   3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
         from the court or the probation officer.
   4.    You must answer truthfully the questions asked by your probation officer.
   5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
         arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
         notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation
         officer within 72 hours of becoming aware of a change or expected change.
   6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
         officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
   7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
         from doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer
         excuses you from doing so. If you plan to change where you work or anything about your work (such as your position or your
         job responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer
         at least 10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
         hours of becoming aware of a change or expected change.
   8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
         convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of
         the probation officer.
   9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
   10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
         that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
         nunchakus or tasers).
   11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
         without first getting the permission of the court.
   12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
         require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact
         the person and confirm that you have notified the person about the risk.
   13.   You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov

I understand that a violation of any of these conditions of supervised release may result in modification, extension, or revocation of my
term of supervision.


 Defendant's Signature                                                     Date

 USPO's Signature                                                          Date
                 Case 1:20-cr-00180-JPB Document 15 Filed 10/02/20 Page 4 of 4

DEFENDANT: ARMOND LEE ADAMS
CASE NUMBER: 1:20-CR-180-JPB-1                                                         Judgment -- Page 4 of 4


                               SPECIAL CONDITIONS OF SUPERVISION

   1. You must participate in an alcohol and / or other substance abuse treatment program and follow
      the rules and regulations of that program. The probation officer will supervise your participation in the
      program (provider, location, modality, duration, intensity, etc.). You must pay all or part of the costs of
      the program based on your ability to pay unless excused by the probation officer.

   2. You must submit to substance abuse testing to determine if you have used a prohibited substance.
      You must not obstruct, attempt to obstruct, or tamper with any testing methods. You must pay all or part
      of the costs of testing based on your ability to pay unless excused by the probation officer.

   3. You must not use or possess any controlled substances without a valid prescription. If you do have
      a valid prescription, you must disclose the prescription information to the probation officer and follow
      the instructions on the prescription.

   4. You must refrain from excessive use of alcohol.

   5. You must not knowingly purchase, possess, distribute, administer, or otherwise use any psychoactive
      substances { e.g., synthetic marijuana, synthetic cathinones ( commonly referred to as bath salts, etc.)}
      that impair physical or mental functioning, except with prior approval of the probation officer or a valid
      prescription from a licensed medical practitioner.

   6. You must submit your person, property, house, residence, vehicle, papers, computers (as defined
      in 18 U.S.C. § 1030(e)(l)), other electronic communications or data storage devices or media, or
      office, to a search conducted by a United States Probation Officer. Failure to submit to a search may be
      grounds for revocation of release. You must warn any other occupants that the premises may be subject
      to searches pursuant to this condition. An officer may conduct a search pursuant to this condition only
      when reasonable suspicion exists that you violated a condition of your supervision and that areas to be
      searched contain evidence of this violation. Any search must be conducted at a reasonable time and in a
      reasonable manner.

   7. You must permit confiscation and/or disposal of any material considered to be contraband or any
      other item which may be deemed to have evidentiary value of violations of supervision.
